SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2014 CURTISS-WRIGHT CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 1-134 13-0612970 State or Other Jurisdiction of Incorporation or Organization Commission File Number IRS Employer Identification No. 13925 Ballantyne Corporate Place, Suite 400 Charlotte, North Carolina Address of Principal Executive Offices Zip Code Registrant's telephone number, including area code: (973) 541-3700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On Wednesday, July 30, 2014, the Company issued a press release announcing financial results for the second quarter ended June 30, 2014.A copy of this press release and slide presentation are attached hereto as Exhibits 99.1 and 99.2.A conference call and webcast presentation will be held on July 31, 2014 at 9:00 am EDT for management to discuss the Company's 2014 second quarter performance.David C. Adams, President and CEO, and Glenn E. Tynan, Vice President and CFO, will host the call. The financial press release, access to the webcast and the accompanying financial presentation will be posted on Curtiss-Wright's website at www.curtisswright.com. For those unable to participate, a webcast replay will be available for 90 days on the Company's website beginning one hour after the call takes place. A conference call replay will also be available for seven days. Conference Call Replay: Domestic (855) 859-2056 International (404) 537-3406 Passcode 70250157 The information contained in this Current Report, including Exhibits 99.1 and 99.2, are being furnished and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934 or otherwise subject to the liabilities of that Section. The information in this report shall not be incorporated by reference into any filing of the registrant with the SEC, whether made before or after the date hereof, regardless of any general incorporation language in such filings. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (a)Not applicable. (b)Not applicable. (c)Exhibits. 99.1 Press Release dated July 30, 2014 99.2 Presentation shown during investor and securities analyst webcast on July 31, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CURTISS-WRIGHT CORPORATION By: /s/ Glenn E. Tynan Glenn E. Tynan Vice-President and Chief Financial Officer Date:July 31, 2014 EXHIBIT INDEX Exhibit Number Description Press Release dated July 30, 2014 Presentation shown during investor and securities analyst webcast on July 31, 2014
